     Case 3:20-cv-00409-MMD-CLB Document 4 Filed 11/17/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     HEATH VINCENT FULKERSON,                          Case No. 3:20-cv-00409-MMD-CLB
7                                    Plaintiff,                        ORDER
             v.
8
      ALLSTATE INSURANCE,
9
                                  Defendant.
10

11          Pro se Plaintiff Heath Fulkerson filed an application to proceed in forma pauperis

12   (ECF No. 1 (“IFP”)), along with a complaint against Defendant Allstate Insurance

13   (“Allstate”) for “property liability and insurance bad faith” (ECF No. 1-1 (“Complaint”)).

14   Plaintiff also filed a motion to submit a complaint (ECF No. 1-2 (“Submit Motion”)). Before

15   the Court is the Report and Recommendation (“R&R”) of United States Magistrate Judge

16   Carla L. Baldwin, recommending the Court grant the IFP application and Submit Motion,

17   and dismiss Plaintiff’s Complaint with prejudice. (ECF No. 3.) Plaintiff had until October

18   27, 2020, to file an objection to the R&R, but has not done so. The Court will adopt the

19   R&R in full.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object to a magistrate judge’s recommendation, the Court is not required to

23   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

24   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114

25   (9th Cir. 2003) (emphasis in original) (“De novo review of the magistrate judges’ findings

26   and recommendations is required if, but only if, one or both parties file objections to the

27   findings and recommendations.”); Fed. R. Civ. P. 72, Advisory Committee Notes (1983)

28   ///
     Case 3:20-cv-00409-MMD-CLB Document 4 Filed 11/17/20 Page 2 of 2


1    (providing that the court “need only satisfy itself that there is no clear error on the face of

2    the record in order to accept the recommendation”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends dismissing

5    the Complaint with prejudice as Plaintiff’s claims in this action are “directly related” and

6    “in fact identical” to claims raised in Plaintiff’s other case against Allstate (see Case No.

7    3:20-cv-00399-MMD-CLB). (ECF No. 3 at 4.) The Court agrees with Judge Baldwin.

8    Plaintiff’s Complaint is duplicative and must be dismissed with prejudice. See Cato v.

9    United States, 70 F.3d 1103, n.2 (9th Cir. 1995) (citation omitted) (stating that “[t]here is

10   no abuse of discretion where a district court dismisses . . . complaint that merely repeats

11   pending or previously litigated claims” and the complaint is dismissed with prejudice).

12   Having reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

13          It is therefore ordered, adjudged, and decreed that Magistrate Judge Carla L.

14   Baldwin’s Report and Recommendation (ECF No. 3) is accepted and adopted in its

15   entirety.

16          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

17   No. 1) and motion to submit a complaint (ECF No.1-2) is granted.

18          The Clerk of Court is directed to file Plaintiff’s Complaint (ECF No. 1-1).

19          It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed with

20   prejudice.

21          The Clerk of Court is directed to close the case and enter judgement accordingly.

22          DATED THIS 17th Day of November 2020.

23

24

25                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
26

27
28

                                                   2
